                                 EXPERT REPORT OF DR. DORA SCHRIRO

Karen Backues Keil v. MHM Services, Inc., John Dunn, John or Jane Doe #1, Edward Bearden, Vevia
Sturm, John or Jane Doe #2, and John or Jane Doe #3, Case 5:18-cv-06074-BP


I.      WITNESS QUALIFICATIONS

I am a career public servant who has served as an executive-level administrator, policy maker, and
homeland security advisor. I was appointed to lead two city and three state agencies and a federal
office.

I was the Commissioner of the Connecticut Department of Emergency Services and Public Protection
encompassing six state agencies including the Connecticut State Police, Homeland Security and
Emergency Management, and Scientific Services (the state’s crime lab) from 2014 through 2018. I
served concurrently as Connecticut’s Homeland Security Advisor from 2016 through 2018. My DHS
security classification clearance was Top Secret.

I was the Commissioner of two city jail systems, the St. Louis City Division of Corrections, from 2001 to
2003, and the New York City Department of Correction from 2009 to 2014. I was also the Warden of the
Medium Security Institution, St. Louis City, Missouri, from 1989 to 1993.

I was the Director of two state correctional systems, the Missouri Department of Corrections
encompassing state prisons and probation and parole, from 1993 to 2001, and the Arizona Department
of Corrections encompassing state prisons and parole, from 2003 to 2009. During my tenure as Director
of the Arizona Department of Corrections, we were the first correctional system to be selected Winner
of the Innovations in American Government awards program, for our prison-based reform, Parallel
Universe, pre-release preparation in which all inmates participated from the first to the last day of their
incarceration guided by norms and values mirroring those of the community. As Director of the Missouri
Department of Corrections, I also served on the state’s Sentencing Commission.

I was also Senior Advisor to Department of Homeland Security (DHS) Secretary Janet Napolitano on
Detention and Removal, and the founding Director of the Immigration and Customs Enforcement Office
of Detention Policy and Planning in 2009.

I was a member of the adjunct faculties of University of Missouri-St. Louis Department of Criminology
from 1990 to 1998, St. Louis University School of Law from 2000 to 2002, and Arizona State University
Sandra Day O’Connor School of Law from 2005 to 2008 and taught graduate-level Criminology and
Correctional Law courses and led Sentencing Seminars. Earlier in my career, I was Executive Director of
the Bergen County N.J. Planned Parenthood affiliate in Hackensack, New Jersey. We provided care and
counseling to victims of sexual assault.

I am knowledgeable about the case law and legislation specific to pretrial and sentenced populations,
and to civil detainees, including the Prison Rape Elimination Act (PREA). I am also knowledgeable about
the American Correction Association and ICE Performance-based National Detention Standards including
PREA. I also participated in the writing of American Bar Association standards for correctional systems
and ICE detention facilities.


                                                                                                          1

        Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 1 of 20
I am knowledgeable about the operation of criminal pretrial and sentenced correctional facilities, civil
detention, and the individuals in the custody of both criminal and civil justice systems.

I have served as a Corrections expert to the California Department of Justice, Disability Rights California,
the Hampton County, Massachusetts Sheriff’s Department, and the American Civil Liberties Union. I am
currently engaged by the California Department of Justice, St. Louis University School of Law, and the
Southern Poverty Law Center.

A complete and correct professional vita, including a list of my publications over the last ten years, is
attached as Appendix A.



II.     EDUCATION

Northeastern University, BA cum laude, 1972

University of Massachusetts-Boston, M.Ed., 1974

Columbia University, Ed.D., 1984

St. Louis University, JD, 2002



III.    RELATED CORRECTIONAL EXPERIENCE

Recent Publications

Smart and Safe: Making the Most of Adolescents’ Time in Detention, the Physical Plant, Our Workforce,
and the “What Works’ Literature, in The State of Criminal Justice, American Bar Association (2013)

Corrections: The Justice-Involved Mentally Ill, A Practitioner’s Perspective, in The State of Criminal
Justice, American Bar Association (2012)

Good Science, Good Sense: Making Meaningful Change Happen – A Practitioner’s Perspective,
Criminology & Public Policy, Vol. 11, No. 1, Special Issue (February 2012)

Is Good Time a Good Idea? Federal Sentencing Reporter, Vol. 21, No. 3 (February 2009)

Related Affiliations

Member, ABA Criminal Justice Standards Subcommittee and co-author, the ABA revised criminal justice
standards for correctional facilities (2005 – 2008)

Recent, Related Recognition

U.S. Department of Justice, Office for Victims of Crime, Allied Professional Award, 2012

Hofstra University (Hempstead, New York) Presidential Medal, 2010

National Governors Association, Distinguished Service to State Government Award, 2006

Association of Correctional Administrators, Michael Francke Award for Outstanding Leadership, 1999

                                                                                                            2

         Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 2 of 20
IV.     OTHER CASES

I testified recently as an expert by deposition in the matter of Endicott v. Hurley et al., No. 2:14-CV-107
DDN (E.D., N. Div.). I have not testified as an expert in any other case during the past four years.



V. COMPENSATION

My standard hourly rate is $250.



VI.     ASSIGNMENT

I have been asked to provide a Statement of Opinions concerning certain conditions of confinement
which Ms. Karen Backues Keil (Ms. Keil), formerly an inmate assigned to the Chillicothe Correctional
Center (CCC), a secure women’s correctional facility in Chillicothe, Missouri, encountered as set forth in
Karen Backues Keil v. MHM Services, Inc., John Dunn, John or Jane Doe #1, Edward Bearden, Vevia
Sturm, John or Jane Doe #2, and John or Jane Doe #3, case 5:18-cv-06074-BP. The conditions of
confinement to which Ms. Keil was subjected as an inmate during her incarceration in the Missouri
Department of Corrections (the Department) concern (1) repeated sexual harassment and sexual assault
by Correction Officer I (CO I) Edward Bearden, a state employee, (2) repeated sexual harassment and
sexual assault by Licensed Professional Counselor (LPC) John Dunn when an employee of MHM Services,
Inc., (MHM) and (3) the failure of the agents of the Department and its health care contractor whose
collective responsibility it was to comply in full with federal law and Department policy including law and
policy to prevent, detect, and respond to offender sexual abuse, harassment, and retaliation.

The facts and data upon which I relied in preparing this Statement included Case 518-cv-06074-BP,
statements by Ms. Keil, Mr. Bearden and Mr. Dunn, the MODOC Department Procedure Manual D1-8.13
Offender Sexual Abuse and Harassment, the MODOC Employee Handbook dated January 2018, the 2016
and 2019 CCC Prison Rape Elimination Act (PREA) Audits, the Department’s 2010 – 2019 Annual PREA
Reports, and the CCC PREA Investigations of Ms. Keil’s complaints about the repeated sexual harassment
and sexual assaults by Mr. Bearden and Mr. Dunn. I also referred to the Prisoner Rape Elimination Act
Prisons and Jail Standards, National Standards to Prevent, Detect, and Respond to Prison Rape under the
Prison Rape Elimination Act (PREA) 28 C.F.R. Part 115, Docket No. OAG-131, RIN 1105-AB34 (U.S.
Department of Justice, May 1, 2012); A National Protocol for Sexual Assault Medical Forensic
Examinations Adults/Adolescents, Second Edition (U.S. Department of Justice, Office on Violence Against
Women, April 2013); National Best Practices for Sexual Assault Kits: A Multidisciplinary Approach (U.S.
Department of Justice, National Institute of Justice, 2017); Form SSV-2, Survey of Sexual Victimization,
State Prison Systems Summary Form (U.S. Department of Justice, 2017), and the American Correctional
Association Adult Correctional Institution Standards, 5th Edition.




                                                                                                              3

         Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 3 of 20
                                          OPINIONS

  I.   Karen Backues Keil’s reporting of staff-on-inmate sexual abuse by CO I Edward Bearden and LPC
       John Dunn during her incarceration at the Chillicothe Correctional Center is supported by the
       facts.

II.    CO I Edward Bearden had the means and opportunity to repeatedly sexually assault and harass
       Ms. Keil and he caused her to suffer physical and emotional injury.

III.   LPC John Dunn had the means and opportunity to repeatedly sexually assault and harass Ms. Keil
       and he caused her to suffer physical and emotional injury.

IV.    The Missouri Department of Corrections and MHM Services, Inc., the Department’s contract
       provider for offender health care, failed to provide the protection owed Ms. Keil throughout her
       incarceration.

V.     The failure of Missouri Department of Corrections and its agents to assess and act upon her
       complaints and those of other inmates, contributed to the increase in substantiated staff sexual
       misconduct and staff sexual harassment and caused additional offenders to suffer needlessly.




                                                                                                          4

           Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 4 of 20
I.   Karen Backues Keil’s reporting of staff-on-inmate sexual abuse by CO I Edward Bearden and LPC
     John Dunn during her incarceration at the Chillicothe Correctional Center is supported by the
     facts.

     A. There are two forms of Staff-on-Inmate Sexual Abuse. They are Staff Sexual Misconduct and
        Staff Sexual Harassment. Staff Sexual Misconduct is any behavior or act of a sexual nature
        directed toward an inmate by an employee, volunteer or contractor, official visitor or other
        agency representative, whether consensual or non-consensual and including intentional
        touching unrelated to official duties; or with the intent to abuse, arouse, or gratify sexual desire,
        or completed, attempted, threatened, or requested sexual acts; or indecent exposure, invasion
        of privacy, or voyeurism or sexual gratification. Staff Sexual Harassment is repeated verbal
        comments or gestures of a sexual nature to an inmate by an employee, volunteer or contractor,
        official visitor or other agency representative including demeaning references to gender, or
        sexually suggestive or derogatory comments about body or clothing; or repeated profane or
        obscene language or gestures. See Form SSV-2, Survey of Sexual Victimization, State Prison
        Systems Summary Form (U.S. Department of Justice, 2017).

     B. Ms. Keil was sexually harassed and sexually assaulted repeatedly by CO I Edward Bearden from
        2013 and to her release in 2017 from the Chillicothe Correctional Center. She reported the
        abuse by CO I Bearden to LPC John Dunn, her assigned mental health counselor and
        subsequently, was sexually harassed and sexually assaulted repeatedly by LPC Dunn. Mr. Greg
        Link, the department’s health care contract Mental Health (MH) Director for both MHM and
        Corizon, concerned by what he believed to be LPC Dunn’s “over-familiarization” with Ms. Keil,
        took no other action but to direct LPC Dunn have no further contact with her. Dunn disobeyed
        MH Director Link’s directive and continued to sexually abuse her. Neither did LPC Dunn report
        CO I Bearden’s sexual abuse nor did MH Director Link report LPC Dunn’s sexual abuse.

     C. Ms. Keil did not report the repeated sexual abuse that she endured by Bearden and Dunn during
        her incarceration at CCC. She feared she would be “written up” and put in “the hole,” which is to
        say administrative segregation, thereby losing her visits with her daughter and her work
        assignment, and that her release on parole would be jeopardized. Ms. Keil was admitted to the
        Department on June 15, 2011 and released on parole on February 1, 2017.

     D. On October 16, 2017, LPC Dunn, an employee of the Department’s contract health care
        provider, was discovered in his office sexually assaulting another female offender, K. H. He was
        terminated and referred to the licensing board by his employer. He was also charged with
        Sexual Contact with an Offender, RSMo 566.145, and sentenced to 120 days in the county jail.

     E. On November 17, 2017, CCC PREA Investigator Bentley determined LPC Dunn sexually abused
        another female offender, T. K. He also determined that he had sexually harassed “multiple
        other offenders” during counseling sessions at CCC, and used a department computer to access,
        view, and display pornography to K. H. See, Case No. 2017090067; MDOC 2017090067 ff.




                                                                                                            5

         Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 5 of 20
F. In the course of investigating LPC Dunn, a co-worker, LPC Carpenter, recalled that he had been
   disciplined previously for over-familiarization with Ms. Keil. As a result, on January 18, 2018, Ms.
   Keil was interviewed during which, under oath, she disclosed that she had been sexually abused
   repeatedly by both LPC Dunn and CO I Bearden. MDOC 001696.

G. On March 28, 2018, Investigator Bentley having considered the evidence Ms. Keil provided
   concerning LPC Dunn concluded, “Due to the consistency of Backues’ [Keil] statements when
   compared to those of the other witnesses against Dunn, the original finding of SUBSTANTIATED
   remains unchanged.” See, Supplemental Report to 2017090067.

H. On May 29, 2018, Ms. Keil filed Case 5:18-cv-06074-BP in the U.S. District Court for the Western
   District of Missouri. Defendants included Edward Bearden and John Dunn.

I.   Shortly thereafter, four additional women, previously or currently incarcerated at CCC, came
     forward, or were brought forward, all victims of sexual abuse by CO I Bearden.

     1. Ms. Lynnsey Betz, previously incarcerated at CCC, stated she was sexually abused on three
        separate occasions by CO I Bearden between July 13, 2012 and July 30, 2016. On June 5,
        2018, she filed Case 5:18-cv-06079-FJG in the U.S. District Court for the Western District of
        Missouri.

     2. A.O.Z., previously incarcerated at CCC, stated she was sexually abused by CO I Bearden
        between January 2014 and May 10, 2017. MDOC 001735.

     3. T.D., still incarcerated at CCC at the time of reporting, was sexually abused by CO I Bearden,
        dates not initially known. CCC Institutional Investigator York learned of her abuse on July 12,
        2018 while monitoring inmate phones. MDOC 001708 ff.

     4. N.G., still incarcerated at CCC at the time of reporting, was sexually abused by CO I Bearden
        between September and November 2017. Her sexual abuse was reported on July 20, 2018
        by her fiancé. MDOC 001717 ff.

J.   On June 14, 2018, shortly after the filing of the lawsuits on May 29, 2018, by Ms. Keil, and on
     June 5, 2018, by Ms. Betz, Investigators Pfeifer and Albach closed Case No. 201810067 as
     unsubstantiated. MDOC 001687 ff. They concluded given the time that had elapsed between the
     assaults and their discovery, in combination with insufficient information such as the specific
     dates Bearden assaulted her, could not be overcome. MDOC 001694. They should have
     concluded due to the consistency of Keils’ statements when compared to those of the other
     witnesses against Bearden, the allegations are substantiated.




                                                                                                        6

     Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 6 of 20
II.   Former CO I Edward Bearden had the means and opportunity to repeatedly sexually assault and
      harass Ms. Keil and he caused her to suffer physical and emotional injury.

      A. Every inmate must follow the order of any correction officer. Any correction officer can write-up
         any inmate for failure to follow their order. The word of the correction officer is presumed to be
         true, and that of the inmate, untrue. Inmates are also “written-up” by officers for making false
         statements. The write-up can result in the loss of specific privileges such as the female
         offenders’ PATCH visits with their children and jeopardize their parole release date. It can also
         result in reassignment to administrative segregation, restrictive housing serving three purposes
         – a temporary assignment pending completion of an investigation (TASC) that may take 70 or
         more days, a disciplinary assignment of relatively short duration usually not to exceed 30 days,
         or protective custody of indefinite duration. Regardless of its intent, offenders experience all
         assignments to segregation as punitive. Movement is limited, the number of hours locked down
         daily is significant, and all privileges including outdoor recreation with other inmates, a paid job,
         contact visits, phone calls and commissary are lost. In sum, whether a victim of sexual abuse is
         assigned to the “hole” pending the outcome of the investigation of her allegation for her own
         protection, or longer because she is no longer safe to remain in general population, or was
         found to have filed a false report, its effect on reporting is chilling.

          When CO I Bearden directed Ms. Keil to submit to a pat-down during the period while cross-
          gender searches were still conducted, or to follow him to the property room “to retrieve her
          television set” or perform some other task, or come with him to the laundry, she had no choice
          but to obey. MDOC 030420.

      B. CO I Bearden demonstrated heightened awareness of the facility’s security cameras locations.
         When Bearden sexually abused Ms. Keil in a nearby property room at CCC, and she told him that
         he would be captured on the security camera if he did not stop, he responded that the cameras
         did not cover that area. MDOC 030420. When Bearden sexually abused another offender
         assigned to the barbershop, while she cut his hair, she told him to stop or he would be caught
         on camera. He told her he could not be seen from the barber’s chair where he was sitting and
         while wearing the cape. MDOC 001717 ff.

      C. Upon graduating from the Academy, CO I Bearden was assigned to and remained at the CCC, and
         much of that time he worked as a Utility Officer; that is, an officer who is dispatched to various
         assignments in the course of a shift and over time. Given the inherent mobility of these
         assignments, direct supervision of utility officers by superior officers is limited; more so due to
         the facility’s chronically low staffing levels. He knew it well and used that information to his
         advantage.

      D. It is my opinion CO I Bearden demonstrated the predatory behaviors of a sex offender. He
         appeared to select individuals who would be reluctant to report him, women fearful of losing
         PATCH visits with their children, or their earliest parole date, women of low self-esteem, women
         who had been previously sexually abused, women who had a lot of time to serve – women like
         Ms. Keil. His conduct as aggressive as it was, was also controlled; he appeared to be careful
         even as he grew more forceful in his assaults so as to continue to avoid being discovered and
         reported. When he raped Ms. Keil in the laundry, and she struggled to separate herself from him
         she sustained bruising; he came back the next day to assess her state of mind and physical

                                                                                                             7

          Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 7 of 20
           injuries. When she told him, she was not going to report him, he grew bolder. Over time he
           came with greater frequency to see her in the housing unit and in the gym where she worked,
           once he sent her a card, and with confidence repeatedly directed her to follow him to the
           property room or other remote locations in the facility where he would sexually assault her and
           then back to her housing unit to shower and destroy the evidence of his abuse. After she was
           released, he continued to ask two former cellmates where she was and how she was and told
           them he knew where she worked, and he wanted to see her.

       E. At no time, did the Department take substantive action to protect Ms. Keil.



III.   Former LPC John Dunn had the means and opportunity to repeatedly sexually assault and harass
       Ms. Keil and he caused her to suffer physical and emotional injury.

       A. Ms. Keil asked to speak with a counselor to help her cope with the abuse she suffered from CO I
          Bearden. She was assigned LPC John Dunn as her mental health counselor. Medical and mental
          health staff members are required to inform offenders at the initiation of services of the
          practitioner’s duty to report in accordance with statutes. Department Procedure D1-8.13. 8.a.
          Offender Sexual Abuse and Harassment, p. 6. LPC Dunn failed to do so. When Ms. Keil disclosed
          to LPC Dunn that she had been sexually abused by CO I Bearden, he also failed to report the
          abuse. Instead, Dunn specifically counseled her not to report Bearden’s sexual abuse. He told
          her it would not be good to report this abuse because she would likely lose her progress in
          various programs and would probably go to “the hole.” LPC Dunn told her he wanted to help
          and protect her. Instead, he encouraged her to disclose to him the details of the abuse she
          suffered at the hands of CO I Bearden, for his own sexual gratification. His sexual abuse of Ms.
          Keil continued. After this conversation, Dunn scheduled weekly sessions with her. Then, he used
          her to co-facilitate his classes, increasing their meetings in his office to three times weekly for
          “class preparation.” MDOC 030420.

       B. Inmates do not select their mental health counselor and cannot change counselors without
          cause. Counselors are assigned clients by the Mental Health Unit. At CCC, an inmate wishing to
          change her counselor first must confront that counselor and state the reason for her request. In
          theory, the intent, as explained by MH Director Link, was to encourage conflict resolution
          between counselor and client. See Case No. 201090067; MDOC 022685 ff. In practice, it
          discouraged offenders from reporting situations and circumstances because so many of them
          felt powerless to come forward. As noted in Section II, above, offenders are not on a level
          playing field with staff: The word of an officer and any other employee with a title or rank
          carries more weight than does that of an offender, and the consequences for being deemed
          untruthful or untrustworthy are significant. If Ms. Keil could have told LPC Dunn to stop, she
          would have already done so.

       C. It took months for MH Director Link, LPC Dunn’s supervisor, to surmise the frequency and
          duration of his sessions with Ms. Keil were excessive and inappropriate, and despite his clinical
          training, did not take the action required to protect her. On October 21, 2013, having


                                                                                                              8

           Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 8 of 20
    determined LPC Dunn was “over-familiar” with Ms. Keil, he directed Dunn have no further
    contact with her. Case No. 2017090067, MODOC 022687 ff. Link overlooked the obvious.

D. Director Link also failed to report Dunn to the authorities. If he had, Dunn’s continual abuse
   could have been addressed. The MH unit, however; did inform Ms. Keil that she would no longer
   see LPC Dunn for counseling or attend his classes. When she received this news, she was fearful
   Dunn would accuse her of getting him in trouble. She explained to Investigator Bentley, “I
   figured he would blame me for the relationship he was pushing in his office.” Link’s direction did
   not deter LPC Dunn, however. He sought out Ms. Keil on the recreation yard on numerous
   occasions. He offered to write a favorable recommendation to the Parole Board for her release;
   which she declined. He also asked her if she would visit him after she was released. She said no.

E. The Department and MHM continued to fail to recognize and respond to Link’s lax supervision
   and Dunn’s predatory conduct, and when the contract for health care passed from MHM to
   Corizon both Link and Dunn were retained, placing other offenders at risk.

    1. M.P., an offender at CCC, alleged inappropriate physical contact and sexual harassment by
       LPC Dunn during a counseling session in his office on or about April 27, 2015.

        PREA investigators concluded her complaint could not be substantiated because there were
        no video cameras in the counselors’ offices and the video camera in the waiting area was
        inoperable. They did not sustain her allegations despite the consistency of her statements
        with those of the other witnesses against Dunn.

        Further, following this investigation, there is no information indicating additional rounds by
        correction officers and supervisors in the rank of lieutenant or higher were added, no
        additional video cameras were installed, MHM’s keep-the-office-door-open-and-do-not-
        latch-it policy was not re-enforced by either security staff or clinical supervisors, nor were
        any security mirrors installed in counselors’ offices or doors to the offices replaced with
        ones that had larger windows to increase visibility while maintaining client confidentiality.

    2. More than a year passed before MHM and Link, and later Corizon, took any additional
       measures to address Dunn’s conduct, all of which were also inadequate. MDOC 022687.

        a. On October 26, 2016, Link issued Dunn a Final Written Warning for Failure to Report
           Inappropriate Offender Interaction, and directed him attend two classes, Prohibitive
           Association in October 2016, and Working with Female Offenders in November 2016.

        b. On April 28, 2017, following a complaint by M.W., an offender at CCC, regarding sexual
           harassment, MHD Link issued Dunn another memorandum.

        c. On June 9, 2017, following another PREA investigation that Dunn had failed to report
           inappropriate comments by T.K., an offender at CCC, he issued Dunn another
           memorandum.



                                                                                                         9

    Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 9 of 20
      F. Several years also passed before CCC PREA Investigators substantiated allegations by female
         offenders and concluded those of Ms. Keil were consistent with theirs.

          1. On December 12, 2017, the investigation substantiated LPC Dunn sexually harassed V.D.
             Case No. 201700084.

          2. On January 16, 2018, the investigation substantiated allegations by numerous female
             offenders, all of whom were his patients, that LPC Dunn had sexually abused them. Case No.
             2017090067; MDOC 022685 ff.

               a. Sexually abused and engaged in avoidable contact with K.H., an offender, in his office.

               b. Sexually abused T.K., an offender, in his office at CCC.

               c. Sexually harassed M.W., T.C., and V.D., offenders, in his office at CCC.

               d. Used a department computer to access, view and display pornography to T.K., an
                  offender, in his office at CCC.

          3.    On March 28, 2018, the investigation concluded, “Due to the consistency of Backues’ (Ms.
               Keil) statements when compared to those of other witnesses against Dunn, the original
               finding of SUNSTANTIATED remains unchanged.” Supplemental Report to Case No.
               2017090067.

      G. LPC Dunn’s predatory conduct was widely recognized well before the Department and its health
         care contract providers, MHM then, Corizon, took substantive action to protect the offender
         population. PREA Manager Sturm, stated the obvious when she wrote in a November 20, 2017,
         memo to Investigator Bentley, “Everyone thought he was a creep …” See MDOC 025523.

      H. At no time, however; did the Department or MHM take substantive action to protect Ms. Keil.


IV.   The Missouri Department of Corrections failed to provide the protection owed Ms. Keil during her
      incarceration.

      A. The Department is responsible for the care, custody and control of all the inmates in its custody.
         The Department may delegate activities such as health care by means of a contract, but it can
         never delegate its statutory duty to ensure the safety and well-being of all the offenders in its
         custody and under its control.

          The Department contracts for inmate medical and mental health care previously with MHM and
          currently with Corizon therefore, oversees their activities and ensures their compliance. “The
          contract monitoring staff of the Medical Services section of the Division of Offender
          Rehabilitative Services ensures that offenders receive medical care that is equivalent to the
          community standard and that all mandates of the contract are fulfilled.” See

                                                                                                            10

         Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 10 of 20
https://doc.mo.gov/divisions/rehabilitative-services.” “Mental health care services are audited
by Division of Offender Rehabilitative Services' mental health contract monitoring staff to
ensure mental health care meets both current standards and contract requirements.” See
https://doc.mo.gov/divisions/rehabilitative-services.

The Department also issued a written policy mandating zero tolerance toward all forms of
sexual abuse and sexual harassment and outlining its approach to preventing, detecting, and
responding to such conduct. 28 CFR Part 115, Prison Rape Elimination Act National Standards.
Department Procedure Manual D1-8.13 Offender Sexual Abuse and Harassment is the
Department’s policy establishing zero tolerance for offender sexual abuse and harassment, and
its strategies and responses to reduce and prevent offender sexual abuse and harassment. This
effort is led by the Department’s PREA Manager with the help of a PREA site coordinator at the
level of deputy warden at each facility. There are also ten PREA investigators, several of whom
are assigned to the CCC. It is my opinion the Department and its health care provider, MHM,
failed to provide the protection owed Ms. Keil during her incarceration.

Key to the commitment that the Department and MHM prevent, detect and respond to all
forms of staff-on-inmate sexual abuse are the following.

1. Personnel Selection, Training, and Retention. Department policy requires all paid, unpaid and
   contract employees undergo a background and records check. Only applicants with
   convictions must not be offered employment.

    a. Defendant Edward Bearden worked previously for the State of Missouri at the
       Department of Transportation as a crew leader from 1983 to 2001. He was involuntarily
       terminated following an incident of sexual harassment of a female co-worker. See Form
       MO 931-1419 (1-08), D. Employment Record.

        The Department hired Bearden as a Correction Officer I in 2009. Over the next nine
        years, he attended a number of classes specific to offender sexual abuse including
        Working with the Female Offender, Staff and Offender Relations (“It Could Never Happen
        to Me”), Anatomy of a Set-Up, and PREA refresher training, between two and eight hours
        each in duration. MDOC 000628 – 000639. Although his annual performance ratings were
        average, with knowledge of work beginning at a score of 4 of out 10 and ending at a
        score of 6 out of 10, and quality of work beginning at a score of 5 out of 10 and ending at
        a score of 7 out of 10, Bearden also served as a Field Training Officer for probationary
        uniformed personnel at CCC. MDOC 030255.

        Bearden was investigated six times for staff-on-inmate sexual abuse between February
        2014 and July 2018. The first investigation concerned off-duty conduct determined not to
        involve criminal activity. The second, concerning Ms. Keil, resulted in unsubstantiated
        sexual allegations due to the time between the events and their reporting. The remaining
        four investigations, all concerning offender sexual abuse as well, were open and ongoing
        when he retired September 1, 2018.




                                                                                               11

Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 11 of 20
   b. Defendant John Dunn worked previously as a mental health counselor for the Kansas
      Department of Correction at its facility for female offenders in Lansing, KS. His
      employment was terminated.

       MHM employed John Dunn to work as a licensed professional counselor at CCC.
       Department policy stipulates all contract staff will receive PREA training specific to their
       classification as determined by the appropriate division director and chief of staff
       training. D1-8.13 III. B. 4. e. (1). Policy also provides medical and mental health staff will
       receive annual, specialized PREA training. D1-8.13 III. B. 5. f. a. Dunn’s training records
       were unavailable.

       On September 22, 2017, a CO I assigned to monitor the mental health waiting area
       reported Dunn and a female offender were engaged in sexual activity in Dunn’s office.
       The Chillicothe Police Department responded to the facility with an arrest warrant and
       requested that he submit to a DNA swab. Dunn refused to cooperate. He was placed on
       administrative leave then terminated.

       On November 17, 2017, the facility determined Dunn had sexually abused two
       offenders, sexually harassed others, and used a department computer for impermissible
       purposes. Case No. 2017090067, p. 13.

   c. The Department employed CO I Bearden and MHM employed LPC Dunn, both of whom
      had questionable employment histories. Both completed the training provided, limited
      as it was, and neither performed above average during their tenures. Bearden and Dunn
      both engaged in unlawful sexual misconduct with offenders in their care and under their
      control during their tenures at the Department and MHM, conduct that warranted
      closer consideration which was not given.

2. Staffing Levels and Video Monitoring. Department policy requires there shall be sufficient
   uniformed line staff and supervisors to conduct scheduled and unscheduled security rounds
   to monitor staff and offender activity to prevent, detect, and respond to offender sexual
   abuse. See D1-8.13 III A.11. The PREA Standards upon which Department policy is based,
   also require there are sufficient recording video cameras. See §115.13.c.2. Supervision and
   Monitoring. Sufficiency is a function of facility capacity, the census, and the population’s
   complexity.

   The CCC designed capacity is 1,636 adult female offenders in all custody classification levels.
   The facility consists of general population and administrative segregation housing, medical,
   mental health, and substance abuse units, and central services and programs services, as
   well as an administration building, state garage and powerhouse. There are 14 buildings on
   the 55-acre fenced campus. The most recent census information available is a one-day
   snapshot from June 2019 at which time, there were 1,425 adult female offenders and just
   307 security staff, presumably encompassing all ranks from the Superintendent to
   Correction Officer. See 2019 CCC PREA Audit, p. 4.




                                                                                                  12

Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 12 of 20
   a. Department policy requires the staffing plan consider blind spots and areas where staff
      or offenders may be isolated, the composition of the offender population, and the
      prevalence of substantiated and unsubstantiated offender sexual abuse allegations
      when considering its sufficiency. See D1-8.13, III A. 11. The policy requires the facility
      comply with the staffing plan, document staffing deviations, and provide justification for
      deviations in staffing. See D1-8.13, III A. 12. The policy also requires the facility ensure
      the classification of lieutenant or above conducts and documents unscheduled and
      unannounced rounds to identify and deter offender sexual abuse. See D1-8.13, III A. 13.

       Assuming a shift-relief factor of 5.2 officers is needed to cover each 40-hour post every
       day of the year, there would be no more than 59 uniformed staff in all ranks available to
       supervise between 1,425 and 1,636 female offenders, a ratio of one officer of any rank
       to 24 to 28 inmates. All officers are not deployed to supervise inmates, however. Some
       monitor the perimeter, transport offenders off-site to court and scheduled medical
       appointments and procedures, and others are assigned maintenance, training, and
       clerical duties. When uniformed staff in the supervisory and managerial ranks, all of
       whom provide indirect supervision, are removed from the pool of 307, the ratio of
       uniformed staff providing direct supervision to inmates, increases appreciably.

       The Department requires staff of one gender to announce themselves upon entering
       the housing unit where offenders of the other gender are housed. The Department also
       prohibits cross-gender viewing. CO I Bearden frequently visited the housing units to
       which Ms. Keil was assigned and spoke with her at her cell. He also positioned himself in
       her assigned housing units from vantage points from which he could observe her in the
       shower area. After her release from prison, Bearden continued to enter the housing
       units to which her former cellmates were assigned and go to their cells to ask them
       about her and to convey messages to her. There is no indication that the officers
       assigned to those units, or supervisors making random inspections, either made those
       inspections or challenged his entry. It is also noteworthy in 2016, a PREA auditor
       determined cross-gender viewing was occurring during security checks in CCC’s
       segregation and crisis level units but did not recommend or require any modifications to
       the physical plant or to agency policy and practice. 2016 CCC PREA Audit Report, p. 2.

   b. The Department reported CCC used 449 video cameras to surveil its 14 buildings and
      grounds. This number is not as large as it may appear. The facility includes four general
      population dormitories with 38 multiple occupancy, multi-story housing units and a 58-
      cell administrative segregation housing unit, plus the medical, mental health and
      substance abuse units, the support, program, visitation, and administrative areas, the
      powerhouse and state garage, each of which has its own combination of wings,
      corridors, storage closets, breakrooms, restrooms, and stairwells. 2019 PREA Audit
      Report, p. 3 at https://doc.mo.gov/sites/doc/files/PREA/CCCFinalPREAReport72119.pdf.

       In 2015, the Department reported additional video cameras had been requested to
       enhance video monitoring. See MODOC 2014 PREA Annual Report, p. 4.


                                                                                               13

Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 13 of 20
       A recent memo from the Physical Plant Supervisor III confirmed, “The facility has not
       added any additional cameras to the general population housing units since its
       construction in 2008. The laundry room cameras are original equipment.”

   c. Monitoring offender phone conversations and mail are two other means by which
      correctional facilities identify and investigate serious violations of department rules and
      unlawful conduct.

       In 2014, an investigator discovered CO I Bearden had engaged in off duty conduct with a
       former female offender while randomly monitoring phone conversations and
       recommended that the matter be referred to AIO. No information was provided to
       indicate whether this recommendation was acted on, or its outcome. In 2018, Ms. Keil
       reported in her deposition that CO I Bearden had directed her to memorize his phone
       number because he wanted her to call him after she was released.

       In 2018, an institutional investigator discovered while monitoring offender phone calls
       that Bearden has sexually abused another female offender at CCC, and he opened an
       investigation that was substantiated.

       As more victims of sexual assault by Bearden were identified, a WERDCC PREA
       investigator requested additional resources from his supervisor on July 3, 2018, to find
       and follow leads by means of monitoring more recorded conversations.

       Ms. Keil also reported in her interview that CO I Bearden had mailed a card to her while
       she was still incarcerated. It was not intercepted in the Mail Room nor by correction
       officers during subsequent institutional searches.

   d. The most reliable measure of sufficiency is the outcome; specifically, whether female
      offenders come forward to report abuse, investigations are objective, thorough and
      timely, and offender sexual abuse rises, falls, or remains constant. Based upon the
      available information, which is limited, female offenders continue to suffer sexual abuse
      by state employees and contract staff. During the most recent 12-month PREA
      reporting period, the facility recorded 186 PREA allegations including 93 allegations
      involving sexual contact by state or contract employees or offenders and 93 allegations
      involving sexual harassment by state or contract employees or offenders. See
      https://doc.mo.gov/sites/doc/files/PREA/CCCFinalPREAReport72119.pdf, pp. 5 – 6 .

     i. Sexual Contact. There are three types of sexual contact. They are inmate-on-inmate
        nonconsensual sexual acts and abusive sexual contact, and staff-on-inmate staff
        sexual misconduct. The 2019 PREA Audit Report noted 93 allegations of sexual contact
        (50%) of which, 60 were inmate-on-inmate and 33 were staff-on-inmate. Of the 60
        inmate-on-inmate allegations, six were substantiated, ten unsubstantiated, 32
        unfounded, and 12 investigations not completed. Of the 33 staff-on-inmate
        allegations, three were unsubstantiated, 14 unfounded, and 16 investigations not
        completed.

                                                                                               14

Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 14 of 20
    ii. Sexual Harassment. There are two types of sexual harassment. They are inmate-on-
        inmate sexual harassment and staff-on-inmate sexual harassment. The 2019 PREA Audit
        Report also noted 93 PREA allegations of sexual harassment (50%) of which, 78 were
        offender-on-offender and 15 were staff-on-offender. Of the 78 inmate-on-inmate
        allegations, 13 were substantiated, 36 were unsubstantiated, 26 unfounded, and three
        investigations not yet completed. Of the 15 staff-on-inmate allegations, one was
        substantiated, four were unsubstantiated, eight 8 unfounded, and two investigations
        not yet completed.

   iii. Outcomes. Over one-third, 33 of 93 sexual contact allegations, involved staff whereas 78
        of 93 sexual harassment allegations, almost 85 percent, involved inmates only. When
        staff was involved in offender sexual abuse, most often it involved sexual contact
        including penetration.

        Almost one-third, 28 of 93 investigations of allegations of offender sexual abuse (30%),
        were not yet completed whereas most allegations of sexual harassment, 88 of 93 (95%)
        had been completed.

        Fewer than one-third, 53 of all 186 allegations (28.5%), were unsubstantiated; fewer
        than one half, 90 of 186 (48%), was unfounded.

   iv. Analysis. It is my opinion there is insufficient security staff, investigators, and video
       monitoring to prevent, detect, and respond to offender sexual abuse at CCC. I believe
       the Department should allocate more resources to, and place greater emphasis on,
       preventing, detecting, and responding to offender sexual abuse allegations sooner.
       Specifically, the Department should increase security rounds by correction officers and
       unannounced security checks by supervisors in the rank of lieutenant and above at CCC.
       It should also increase routine monitoring of offender phone calls and mail by facility
       investigators and add or reallocate PREA investigators to complete investigations of
       PREA allegations timely. Additionally, the Department should add more video cameras
       and consider increasing video retention beyond 30 days. Earlier identification and
       investigation will also encourage more victims of sexual abuse and witnesses to come
       forward and lower the numbers of unsubstantiated and unfounded allegations.

3. Practice the Zero Tolerance Policy. Department policy states it has a zero tolerance for all
   forms of offender sexual abuse, harassment, and retaliation however, it employs protocols
   and practices that impede realization.

    a. Offenders’ Vulnerability for Sexual Assault by State, Contract, and Unpaid Employees is
       not assessed. Department policy requires an assessment of all offenders at intake and
       periodically thereafter for victimization of, and by, other offenders, but not victimization
       by state, contract, and unpaid employees. While the policy recognizes members of the
       workforce may sexually abuse offenders, as a practice, the Department is reluctant to
       do so.


                                                                                                15

Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 15 of 20
   b. Reporting Sexual Abuse. Department policy makes provision for more than one way to
      report sexual abuse including anonymously, by means of informal resolution, the formal
      grievance process, to a staff member, the PREA hotline, an advocacy agency, or the
      Department of Public Safety, Crime Victims Services Unit. The policy specifically states it
      will not require an offender to use the grievance process, to resolve alleged incidents of
      sexual abuse. However, Affidavits of CCC Warden Chris McBee and several other
      administrators call out female offenders who had been subjected to sexual abuse and
      had not filed or followed the grievance procedure. There is no requirement in policy
      that they do so.

   c. Administrative Segregated Housing. Department policy provides both temporary (TASC)
      and indefinite administrative segregated housing may be used in the course of a PREA
      investigation (i) temporarily, to protect the victim, witness, and/or another offender
      assisting the victim, pending the outcome of an investigation, (ii) indefinitely, to protect
      the victim, witness, and/or another offender assisting the victim, following the outcome
      of an investigation, and (iii) for a specified term, as punishment for the victim, witness,
      and/or another offender assisting the victim, found to be intentionally lying in the
      course of sexual abuse investigations.

       Department policy stipulates TASC should not be considered as the first option to
       ensure the safety the victim, witness, and/or another offender assisting the victim,
       pending the outcome of an investigation, and sets a high threshold for punishing an
       offender who lies intentionally in the course of sexual abuse investigations – but it
       allows for both. See D1-8.13 III. H.2 and H.3, and N.1. Its effect is chilling. Many female
       offenders are certain if they come forward, they will be put in “the hole” for the entire
       investigation during which time, they will also lose all the privileges they enjoyed in
       general population. Their belief is informed by their own experiences and the threats
       made by their abusers who are members of staff.

   d. Offender Concerns about Credibility. Many victims of sexual abuse are fearful they will
      not be believed should they come forward to report sexual abuse. This is true in the
      community and more so in prison, where female offenders are also concerned that they
      will be punished.

       MH Director Link’s requirement that female offenders seeking reassignment to another
       counselor meet first with their assigned counselor, was an insurmountable barrier to
       relief for many of the victims of sexual abuse by LPC Dunn. Insisting that counselor and
       client mediate their differences in every instance, failing to recognize the significant
       number of offenders transferring from Dunn to others for cause, only made it more
       difficult for his victims to seek relief. In order to secure a transfer, they would first have
       to “out him” to his supervisor, increasing the risk every victim assumes when he or she
       comes forward. Many are also fearful that their complaints of sexual assault against
       staff will result in delays or denial of parole, a penalty even more foreboding than TASC
       for coming forward. Ms. Keil was among those who faced this prospect.


                                                                                                   16

Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 16 of 20
       CO I Bearden threatened to write-up Ms. Keil if she reported his conduct jeopardizing
       her parole date. LPC Dunn threatened to write the Parole Board to recommend she not
       be paroled if she did not comply with his desires. MDOC 030420.

       Another victim of sexual assault by Dunn told the investigator, “I’m just an inmate, and
       that man is a professional man. I’ll just be locked up and nobody‘ll give a shit. He’ll
       continue to work. He’ll write a letter just like he says, the parole board, and I’ll have to
       stay the whole time.” When asked if Dunn threatened to write a letter against her, she
       stated he did so a long time ago. MDOC 025527.

4. Impeded Access to Emergency Medical Treatment and Crisis Intervention Services.
   Department policy states victims of sexual abuse will receive timely, unobstructed access to
   emergency medical treatment and crisis intervention services.

   a. Department policy states in the event of an allegation of a penetration act, the first
      responder shall request the victim not take any actions that may destroy physical
      evidence including washing, brushing teeth, and changing clothes.

       CO I Bearden escorted Ms. Keil back to her housing unit immediately after each sexual
       assault, directed her to shower, and remained in the area to ensure that she did. His
       intimidation and threats of retaliation undermined her credibility and destroyed the
       physical evidence of his sexual assault of her.

   b. Department policy states when the alleged perpetrator is a staff member, the victim
      shall be transported to the community emergency room for a sexual assault
      examination.

       CO I Bearden’s and LPC Dunn’s intimidation and threats of retaliation prevented Ms. Keil
       from coming forward and receiving timely, unobstructed access to sexual assault
       examinations by a SANE or SAFE provider and other emergency medical treatment.

   c. Department policy states victims of sexual abuse are also assured timely, unobstructed
      access to crisis intervention services.

       CO I Bearden’s and LPC Dunn’s intimidation and threats of retaliation further prevented
       Ms. Keil from receiving crisis intervention services.

5. Core Accountability. Department personnel and contract employees failed to protect Ms.
   Keil. Department personnel and contract employees commit to the care, custody, and
   control of offenders. All are mandated reporters and first responders. Those who did harm
   and those who failed to report the harm that was done, all failed to protect Ms. Keil.

   a. CO I Bearden was not discrete. He was open and obvious in his conduct. Bearden
      regularly singled out Ms. Keil for pat-downs when the facility conducted cross gender


                                                                                                  17

Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 17 of 20
       searches. He spent time in the housing units to which Ms. Keil was assigned, and at the
       doorway to her cell whether or not he was assigned to a post in that housing unit, and in
       the gym where she worked, where he was never assigned to a post. Bearden also spent
       time in the housing units where Ms. Keil’s former cellmates were housed, and at the
       doorway to their cells, to inquire about her and ask that they convey messages to her
       from them. He also admitted to stopping to speak to a former cellmate of Ms. Keil on
       the recreation yard. His conduct should have attracted attention and redirection by his
       supervisors. It was not until January 2018 however, when Ms. Keil who was no longer in
       the custody of the state, stated an interview following the sexual assault of another
       female offender at CCC, that she had been sexually assaulted by both CO I Bearden and
       LPC Dunn, that the department acknowledged it was on notice.

   b. LPC Dunn, a contract employee, was not discrete. He was open and obvious in his
      conduct. Dunn was widely recognized to be sexually inappropriate with co-workers and
      many of the female offenders whom he counseled. MDOC 025523-025539.

       MH Director Link, Dunn’s supervisor, had instructed him early in his tenure to keep his
       door ajar and not to latch it when there was a client in his office with him. Dunn did not
       heed. Most of Dunn’s co-workers reported his door was kept closed, and offenders
       expressed concern that it was always latched. They also objected to his invitations to
       call him by his first name, John, when they met with him in his office, and he would do
       the same, call them by their first name when they were with him in his office.

       LPC Heldenbrand reported, LPC Dunn was “always” asking her out on a date, and that a
       number of the offenders he counseled had requested a different counselor because he
       made them feel uncomfortable. When asked if there was a similarity among them, she
       said they were younger and attractive, and added, “He’s always trying to switch one of
       my attractive ones for one of his ugly ones.”

       LPC Eaton described a conversation he initiated with her about a book he was reading in
       which two women were in a homosexual relationship. It made her uncomfortable. She
       also knew of several female offenders who asked to be reassigned to another counselor.

       LPC Pittman kept her distance from him. She said, “He set my radar off.”

       Several of his co-workers had also observed him in close physical proximity to the
       women he was counseling in his office. None of them reported it.

       CO I Mc Coy, on post in the mental health waiting room, was aware of a particular
       offender’s discomfort with Dunn, and that she didn’t want to see him, but Dunn
       continued to schedule appointments with her. As appointments could only be cancelled
       in person, she had to come to the unit whether or not she intended to keep it. Dunn
       sexually abused her, too.

   c. It is my opinion that the summation of Dunn’s investigation is also applicable to
      Bearden, “…it appears that a collective failure to act contributed to an environment



                                                                                               18

Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 18 of 20
        which enabled Dunn to perpetrate harassment and misconduct on the female offenders
        with whose care he was entrusted.” Case No. 2017090067, p. 13.

    d. Failure to report offender sexual abuse is a class A misdemeanor. See D1-8.13. III.A.8.

6. Investigative Integrity and Organizational Transparency. Agencies and individuals in their
   employ make mistakes, errors in judgement, not integrity; administrative errors, not
   criminal violations. What distinguishes the better from the bad organization is how quickly
   and comprehensively those agencies assess and act upon their assessments to prevent
   reoccurrences.

    a. PREA Manager Sturm requested of the Department’s Office of Professional Standards
       that a CVSA administrator be available when the PREA investigator met with CO I
       Bearden, before his upcoming interview with the Attorney General’s office. He
       approved her request. July 5, 2018 memos to and from the Director of Professional
       Standards Briesacher and PREA Manager Sturm.

        This is of concern to me. When a state’s Attorney General has determined it will
        interview an employee, it is unusual and irregular for the agency to interview that
        individual as well, and particularly before the AG has had an opportunity to do so.

    b. Manager Strum heavily edited the investigative report, Case No. 2017090067,
       concerning allegations of sexual abuse by LPC Dunn of offenders K.H., T.K., M.W., T.C.,
       V.D., and N.W. MDOC 025524-025539. She directed the investigator shift all
       responsibility from the Department to the vendor.

          “I have a lot of comments. Mostly… I want the negative stuff regarding York [a
          facility investigator] removed. We can write an operational memo and request
          he receive additional training. The real issue is… I think Corizon failed in their
          supervision of Dunn. I want more emphasis placed on Link and his supervisor,
          what they knew, what they did. Did they follow Corizon policy? Who reassigns
          offenders to counseling?? Did staff report anything to Link? Everyone thought
          he was a creep… Link had to know something. Is there anything in his
          personnel file from MHM??? Did you interview Hennessey?? There was
          nothing in the report regarding the interview.” MDOC 025523.

    c. In comparison, Bearden’s file was kept clean. With one investigation of sexual
       abuse recently closed as unsubstantiated and four investigations of sexual
       abuse involving multiple offenders open and ongoing, he continued to work in
       the facility, with no limitations on offender contact, until July 2, 2018 when a
       reporter asked why he had not been removed. Only then he was reassigned,
       temporarily, to the control center, a non-contact post, still within the secure
       perimeter. He retired in good standing effective September 1, 2018.



                                                                                                 19

Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 19 of 20
V. The failure of Missouri Department of Corrections and its agents to assess and act upon Ms. Keil’s
   complaints and those of other inmates contributed to the increase in substantiated staff sexual
   misconduct and staff sexual harassment and caused additional offenders to suffer needlessly.

   A. Missouri was among the first states to report that it complied with PREA but that is not case. The
   PREA auditors found all the components of 28 C.F.R. Part 115 in place during their audits of 2016
   and 2019 and still, the Department repeatedly failed to follow the Procedure it promulgated to
   comply with federal regulation as identified in Sections I, II, III, and IV.

   B. Further, PREA sets out minimum standards to eliminate prison rape. An agency may need to do
   more realize this goal. It is my opinion that the Department is such an agency. Defendants’ PREA
   policy and procedures failed to prevent, detect, and respond to the repeated staff-on-inmate sexual
   abuse of Ms. Keil at the CCC by CO I Bearden and LPC Dunn, her mental health counselor, as well as
   the sexual abuse of other offenders by state staff and contract employees during their incarceration
   in the Department.

   Over one-third of all substantiated incidents of sexual abuse and sexual harassment in the past three
   reported years, 2015 – 2017, were inflicted by correctional personnel and contract employees.
   Moreover, the number of substantiated incidents of sexual abuse and sexual harassment by staff
   rose from 75 in 2015, to 83 in 2016, to 105 in 2017. Finally, the incidents of substantiated staff-on-
   offender sexual misconduct, the most serious form of unwanted and unlawful sexual offending, rose
   from 17% in 2015, to 24% in 2016, to 26.5% in 2017.
     MO Department of Corrections Substantiated Staff-on-Inmate Sexual Abuse*
     Incident Type by Year:                            2015       2016              2017            Total
     Inmate-on-Inmate, all substantiated complaints    49 (65%) 50 (60%)            68 (65%)        167 (63.5%)
     Staff-on-Inmate, all substantiated complaints     26 (35%) 33 (40%)            37 (35%)         96 (36.5%)
     Staff Sexual Misconduct, all substantiated        13 (17%) 20 (24%)            28 (26.5%)       61 (23%)
     Staff Sexual Harassment, all substantiated        13 (17%) 13 (16%)             9 (8.5%)        37 (13%)
     Totals                                            75         83                105             263 (100%)
   * MODOC 2015 PREA Annual Report at https://doc.mo.gov/sites/doc/files/2018-01/2015_PREA_Data.pdf, MODOC 2016
   PREA Annual Report at https://doc.mo.gov/sites/doc/files/2018-01/2016_PREA_Data.pdf, and MODOC 2017 PREA Annual
   Report at https://doc.mo.gov/sites/doc/files/media/pdf/2019/02/2017_PREA_Data.pdf

   It is my opinion, Defendants failed to meet the duty of care owed Ms. Keil and other victims of
   offender sexual abuse during her incarceration as enumerated in the Prison Rape Elimination Act
   and promulgated by the Department as Department Procedure Manual, Policy D1-8.13, Offender
   Sexual Abuse and Harassment. As the data above indicates, the Department and its agents continue
   to fail to meet the duty of care owed all offenders since Ms. Keil’s release from the state’s custody.



   I declare under penalty of perjury that the foregoing is true and correct.




   October 14, 2019


                                                                                                                20

       Case 5:18-cv-06074-BP Document 127-2 Filed 08/13/21 Page 20 of 20
